Citation Nr: 1108085	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-21 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an unruptured intracranial aneurysm with anterior communicating (ACOM) artery aneurysm, claimed as a cerebral aneurysm (hereinafter referred to as "intracranial aneurysm").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, and from December 1990 to May 1991.  The Veteran also had service with the U.S. Army National Guard in Mississippi from November 1978 until his retirement from the National Guard in approximately March 1997; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As a final preliminary matter, the Board notes that after certification of this appeal in September 2010, the Veteran submitted additional evidence in November 2010, but did not indicate that he waived initial RO consideration of this material.  This new evidence consists of three notes signed by private and VA physicians stating where the Veteran was being treated and that he was permanently unable to return to work.  As these records do not have a bearing on the issue of entitlement to service connection for an intracranial aneurysm, this evidence is not pertinent and a remand for initial review of the evidence by the RO is not required.  See 38 C.F.R. § 20.1304(c) (2010).


FINDING OF FACT

The evidence of record does not indicate that the Veteran's intracranial aneurysm is etiologically related to the Veteran's periods of active service or to any incidents therein (to include presumptively).


(CONTINUED ON FOLLOWING PAGE)


CONCLUSION OF LAW

An intracranial aneurysm was not incurred in or aggravated by active service, nor may service incurrence of be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA
The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in a letter from the RO dated in August 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his service connection claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his service connection claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

Before this appeal was filed, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the August 2008 correspondence.

The Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as VA and private medical records relevant to this matter, and medical records from the Social Security Administration (SSA), have been requested and obtained and the Veteran has been provided with a VA examination.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including a brain hemorrhage or a brain thrombosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background and Analysis

The Veteran seeks service connection for his intracranial aneurysm.  While the Veteran and his representative contend that the unoperable aneurysm is related to his military service, they have not articulated any specific rationale for this belief.  They appear to contend that the Veteran's history of headaches before service were a manifestation or precursor of the intracranial aneurysm diagnosed many years later in 2008.

Service treatment records reveal that in his contemporaneous reports of medical history to his December 1966 pre-induction physical examination and his March 1968 induction physical the Veteran checked the "yes" box when asked whether he ever had frequent or severe headaches.  The examiner's written summary on the December 1966 form is largely illegible, except for the notation that the Veteran's headaches were one year ago and that he had none now.  The examiner's written summary on the March 1968 form noted that the Veteran's frequent headaches were relieved by aspirin products.  

There are no further references to headaches in the Veteran's service treatment records, except that on reports of medical history during his November 1969 separation physical and on those dated in January 1974 and November 1994 he checked the "no" box when asked whether he ever had frequent or severe headaches.  On the January 1974 report of medical history, part of a periodic physical examination for the National Guard undertaken between his two periods of active duty, an examiner noted that the Veteran had an auto accident in September 1973 and had four sutures on his head.  It also was noted that the Veteran had been unconscious for an hour with no sequalae.  

The Veteran's April 1991 discharge examination from his last period of active duty failed to note any vascular abnormalities.  

Post-service, March 2008 VA medical records revealed that the Veteran was seen for a complaint of intermittent headaches for weeks.  A CT scan of the head showed one or two possible aneurysms.  Other than headaches the Veteran had a normal neurological examination.  Because of his symptoms as reflected in the CT scan, the VA neurosurgery clinic felt it was necessary to have the Veteran clinically evaluated that evening at the University of Mississippi Medical Center (UMSMC).  That same night he was evaluated at UMSMC and an angiogram showed an 8 mm. anterior communicating aneurysm with a secondary lobule.  

April 2008 UMSMC medical records noted that while coiling was attempted during an elective endovascular occlusion of the aneurysm, it was unsuccessful.  

According to June 2008 UMSMC medical records, the lesion was deemed unclipable during surgery and the unruptured intracranial aneurysm was wrapped in cotton.  The Veteran was discharged from the hospital four days later and follows up with a private physician.

Records from the Social Security Administration (SSA) reveal that the Veteran was granted SSA disability benefits for the late effects of cerebrovascular disease with the disability onset established in March 2008.  

Other private and VA medical records in the claims file show follow up of his 2008 neurosurgery and treatment for the Veteran's other health conditions.  The Board's review of this extensive file discloses no medical evidence or opinion linking the Veteran's intracranial aneurysm to his periods of service.

In correspondence dated in December 2008, G.D.L., M.D., the Veteran's private surgeon for the June 2008 procedure and an assistant professor of neurosurgery at the UMSMC, stated that it was impossible to determine "for sure" what caused the Veteran's aneurysm.  He said that it was possible, as likely as not, that it could have been caused during service, or have first appeared during that time.  Dr. G.D.L. noted, however, that intracranial aneurysms are a little more frequent in individuals who smoke and the Veteran does not smoke.  The Veteran also lacked what Dr. G.D.L. termed familial forms or other conditions that could precipitate people to have such an aneurysm.  His opinion was that it was possible that the Veteran's intracranial aneurysm could be "somewhat related" to the Veteran's experiences while in service, or it might just be an incidental event, without any relationship.  Dr. G.D.L. concluded that "[o]ther than that, I really cannot say."

The Veteran underwent a VA examination in April 2009.  The Veteran told the examiner that he began having headaches in February 2008, that they got worse after surgery, and that he now has one every day.  They occur at any time and wax and wane over the course of a day.  There is no associated nausea or photophobia, but there has been some phonophobia.  While he has not been to the emergency room for headache treatment, he told the examiner that he estimated he had a dozen incapacitating headaches.  The Veteran also complained of intermittent numbness in the hands and sometimes the entire arm, felt weakness in the left leg and right knee, and sometimes felt off balance.  On examination, cranial nerves were intact and motor strength, reflexes and sensory perception were normal.  

The examiner interviewed the Veteran and reviewed the entire claims file, including the correspondence from Dr. G.D.L.  The VA examiner opined that though the headaches began in 2008, the aneurysm could have developed long before the symptoms of headache.  However, the examiner found that there was nothing in the Veteran's service treatment records to suggest that it may have developed during service.  The examiner also noted the preexisting history of headaches that might hint at an aneurysm, but noted that such would be unusual to remain silent for so many years before again causing headaches.  The examiner also noted that discovery of the aneurysm was far beyond the presumptive period.  He said that he could not tie the appearance of the aneurysm to service without resorting to speculation.  The VA examiner did not discuss the evidence of the Veteran's motor vehicle accident in September 1973 and his one hour period of unconsciousness.  However, the Board notes that this auto accident occurred between the Veteran's two periods of active duty and that there is no evidence in the record to suggest that it occurred while the Veteran was on duty status with the National Guard and during any period of ACDUTRA or INACDUTRA.

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current intracranial aneurysm was incurred as a result of any established event, injury, or disease during active service.  

If the Veteran was implying that his intracranial aneurysm arose from, or was secondary to his headaches, or that these headaches otherwise were a symptom and showed the presence or development of the aneurysm, the Board notes that there is no clear and unmistakable evidence in the record that the Veteran's aneurysm preexisted service in either 1968 or 1990 and was manifested by headaches.  To the extent that any notations in his service treatment records might suggest a preexisting headache disorder, the Board notes that the Veteran is not seeking service connection for headaches; there is no clear and unmistakable evidence in the record that these headaches represented any type of preexisting disorder let alone a symptom of an aneurysm; and there is no evidence that an aneurysm or headaches were then aggravated during the Veteran's periods of active service.  See 38 C.F.R. § 3.306 (explaining that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service and such increase is not due to the natural progress of the disease).

Further, medical records associated with the claims file do not show a diagnosis of an intracranial aneurysm until March 2008, or nearly 17 years after discharge from his second period of active service and 38 years after discharge from his first period of active duty.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the service discharge findings of a normal vascular system, and the lengthy period following service without a showing of an intracranial aneurysm disability, there is no evidence of continuity of symptomatology, and this too weighs against the Veteran's claim.

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current intracranial aneurysm disorder was caused by or was a result of his periods of service.  The April 2009 VA examiner's opinion is persuasive that the Veteran's cerebral aneurysm is not related to active duty because the examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  To any suggestion that the Veteran's headaches were an early manifestation of his later aneurysm, the VA examiner concluded convincingly that such a development was unlikely in view of the Veteran's history.  There is simply no clear evidence linking service headaches to an aneurysm and no concrete evidence indicating a relationship exists between the Veteran's complaints of headaches before service and his aneurysm diagnosed in 2008.

The correspondence of Dr. G.D.L., also does not support a relationship, or nexus, between the Veteran's current intracranial aneurysm and service.  The private opinion of Dr. G.D.L. is not deficient merely because he did not review the Veteran's service treatment records.  See Gardin v. Shinseki, --- F.3d ----, 2010 WL 2898320 (Fed. Cir. July 16, 2010) (noting that neither statute nor regulation requires that a private physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence); Nieves-Rodriguez v.Peake, 22 Vet. App. 295, 303 (2008) (mere statement that one physician did or did not have access to the claims file is of little use in determining the probative value of the physician's opinion).  Dr. G.D.L. used terms such as "could have been caused" and "somewhat related".  Such a qualified and speculative statement is more conjecture than opinion and is not sufficient as a medical nexus opinion to support a grant of service connection.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).

Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has an intracranial aneurysm disorder that was incurred as a result of his periods of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.

In reviewing the Veteran's claim the Board has reviewed his written statements and those of his representative.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  In specific regard to his intracranial aneurysm claim, his contention that such might be related to service is not persuasive in view of the medical opinion of the April 2009 VA examiner.  Further, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis and the causal question of whether his cerebral aneurysm disorder can be attributed to his in-service experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran and his representative in this matter simply do not constitute persuasive evidence in support of the Veteran's claim.

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for an intracranial aneurysm because there is no evidence in the record that any intracranial aneurysm developed within one year of the Veteran's separation from active duty in either 1970 or 1991.  See 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for an intracranial aneurysm.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an intracranial aneurysm is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


